Citation Nr: 1044642	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-37 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran 
for purposes of establishing eligibility for Department of 
Veterans Affairs (VA) dependency and indemnity compensation 
(DIC), death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served an unverified period of active service from 
October 1966 to January 1968.  He died in March 2004.  The 
appellant is the claimed surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran and the appellant were married from March 1975 to 
July 2000 and divorced in July 2000.

2.  The Veteran died in March 2004.  

3.  At the time of his death, evidence of record does not show 
that he was married to the appellant or that they had attempted 
to remarry or enter a common-law marriage after their divorce in 
July 2000.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1541 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.3, 3.50, 3.52 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the resolution of the appellant's appeal for recognition as 
the surviving spouse for purposes of establishing eligibility for 
VA DIC, death pension, and accrued benefits is dependent on the 
Court's interpretation of the law and regulations pertaining to 
claims for VA benefits, no further development under the VCAA or 
previously existing law is warranted.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a matter 
of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

Laws and Regulations

In this case, the appellant contends that she is entitled to VA 
DIC, death pension, and accrued benefits as the Veteran's 
surviving spouse.

For the purpose of eligibility to receive VA benefits, 
"surviving spouse" means a person of the opposite sex whose 
marriage to a veteran meets VA requirements described below who 
was the spouse of the veteran in question at the time of the 
veteran's death, and, in general, continuously lived with the 
veteran from the date of marriage to the date of death (except 
where there was a separation which was due to the misconduct of, 
or procured by, the veteran without the fault of the spouse), and 
has not remarried or openly held oneself to the public to be the 
spouse of another person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1) (2010). 

For VA purposes, "marriage" means a marriage valid under the 
law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).

Factual Background and Analysis

In a VA Form 21-534 (Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a Surviving 
Spouse or Child) filed in July 2006, the appellant filed a claim 
for entitlement to VA death benefits as the Veteran's surviving 
spouse.  The appellant indicated that the Veteran had a period of 
active service from October 1966 to January 1968 in the Army.  
She reported that she was divorced from the Veteran in July 2000 
and that he had died in March 2004.  The appellant did not submit 
her birth certificate, any marriage certificate or divorce 
decree, a DD Form 214 establishing the Veteran's dates of 
service, or a certificate of death for the Veteran.  The Board 
notes that a search was conducted to obtain the Veteran's claims 
file.  However, after numerous searches through various channels, 
it could not be located.  

In written statements of record, the appellant argues that she is 
entitled to VA benefits as she was married to the Veteran for 
over 25 years and their divorce was caused and necessitated by 
his drug use, lack of financial support, and abuse.  

The essential facts in this case are clear and not in dispute.  
The appellant and the Veteran were married in 1975, and divorced 
in 2000.  There is no evidence or argument that they had 
attempted to remarry each other or enter a common-law marriage.  
The appellant does not contend otherwise.  Neither party 
apparently remarried another person.  Thereafter, the Veteran 
died in March 2004.  

The Board is sympathetic to the appellant's arguments but, 
unfortunately, is unable to provide a legal remedy.  Owings v. 
Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 3 
Vet. App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy for 
a particular [claimant].'")).  Once divorced, for any reason, a 
spouse may not be recognized as a surviving spouse for VA 
benefits purposes.

For all the foregoing reasons, the Board must conclude that the 
appellant is not a "surviving spouse" for purposes of 
establishing eligibility for VA DIC, death pension, or accrued 
benefits.  As the law is dispositive of this claim, it must be 
denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board is specifically prohibited from 
granting benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from the 
Secretary of VA.  38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to recognition as the surviving spouse of the Veteran 
for purposes of establishing eligibility for VA DIC, death 
pension, and accrued benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


